         Case 2:21-cv-00272-BLW Document 12 Filed 08/13/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT

                             FOR THE STATE OF IDAHO


RUSSELL SORENSEN, as executor of the            No. 2:21-cv-00272-BLW
estate of DAVID E. SORENSEN, deceased,
HEATHER SORENSEN, as mother of                  ORDER GRANTING JOINT
M.M.S., a minor; HEATHER SORENSEN,              STIPULATION TO EXTEND
as mother of M.A.S., a minor; HEATHER           ANSWER DEADLINE
SORENSEN, DALLIN SORENSEN, DANE
SORENSEN, and MADISON SORENSEN;
                           Plaintiffs,
       v.
ECHO RENTAL COMPANY, REBECCA
CAWLEY, as personal representative of the
estate of JAY MICHAEL CAWLEY,
deceased, BROOKS SEAPLANE SERVICE,
INC., and ANNE MARGARET LUNT, as
personal representative of the estate of NEIL
LUNT, deceased,
                           Defendants.


       After considering the Joint Stipulation to Extend Answer Deadline (Dkt. 11) and

good cause appearing therefor:

       IT IS ORDERED that Defendant Echo Rental Company’s deadline to file its

answer to Plaintiffs’ Complaint is extended to September 1, 2021.


                                                DATED: August 13, 2021


                                                _________________________
                                                B. Lynn Winmill
                                                U.S. District Court Judge
